ORDER
PER CURIAM.
Plaintiffs brought an action for breach of fiduciary duty, negligence, breach of contract and punitive damages. The trial court entered judgment for plaintiffs on the breach of fiduciary duty and negligence counts. Plaintiffs appeal and defendants cross-appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An opinion would have no precedential value. The parties have, however, been provided with a mem*825orandum for their information only, setting forth the reasons for this order.
The judgment is affirmed. Rule 84.16(b).